Citation Nr: 1500263	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-02 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for coronary artery disease, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims for service connection for diabetes mellitus, hypertension, and coronary artery disease.  

In a September 2012 rating action, the RO denied a claim of entitlement to service connection for PTSD.  A notice of disagreement (NOD) with that determination was received in May 2013.  A statement of the case (SOC) addressing PTSD is dated October 27, 2014; however, a letter to the Veteran enclosing the SOC is dated July 25, 2014.  A VA Form 9 (Appeal to the Board of Veterans' Appeals) regarding PTSD was received in September 2014.  Based on receipt of the substantive appeal in September 2014, the Board finds that the SOC was likely misdated.  The Board also notes that certification of appeals is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 38 C.F.R. § 19.35 (2014).  Therefore, as the Veteran has perfected a timely appeal regarding the issue of service connection for PTSD, the Board accepts jurisdiction of the issue despite lack of certification.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that although an appellant's claim identified a certain disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  Here, although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD, competent medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page.

Finally, the issues of entitlement to service connection for right and left ankle, leg, and knee disorders, each claimed as secondary to service-connected bilateral peroneal spastic pes planus, and the issue of reopening a previously denied claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus, have been raised by the record in statements received on September 10, 2014, and September 22, 2014, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's claimed service in the Republic of Vietnam, and therefore his claimed exposure to herbicides in Vietnam, has not been verified; as a result, exposure to an herbicide agent is not presumed.

2.  Competent and probative evidence of record fails to establish that diabetes mellitus was initially manifested during service or within one year after separation from service, or that diabetes mellitus is related to active service.

3.  Competent and probative evidence of record fails to establish that hypertension was initially manifested during service or within one year after separation from service, or that hypertension is related to active service or a service-connected disability.

4.  Competent and probative evidence of record fails to establish that coronary artery disease was initially manifested during service or within one year after separation from service, or that coronary artery disease is related to active service.

5.  The Veteran was diagnosed with personality disorders, including immature personality manifested by sensitive pride and depression, and adult situational maladjustment with anxiety, during military service.

6.  The Veteran is not shown to have a current PTSD disability. 

7.  The most persuasive and probative medical opinion on the question of whether there exists a medical nexus between the Veteran's current depression disability and military service weighs against the claim.


CONCLUSIONS OF LAW

1.   The criteria for establishing service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for establishing service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in pre-decisional September 2009 and January 2011 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Pertinent to the PTSD claim, the January 2011 letter also advised the Veteran of examples of information he could provide pertinent to experiences or behavior changes following the claimed traumatic incident(s).  The March 2010 and September 2012 RO rating decisions reflect the initial adjudication of the claims after issuance of the September 2009 and January 2011 letters, respectively.  Hence, the September 2009 and January 2011 letters, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post service private and VA treatment records, VA examination reports, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges that the Veteran was not provided with a VA examination to evaluate his claimed diabetes mellitus, hypertension, and coronary artery disease disabilities.  However, VA need not conduct an examination with respect to those claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, as explained below, service treatment and personnel records and records from the National Personnel Records Center (NPRC) do not reflect service in the Republic of Vietnam as alleged; his service treatment records do not show symptoms, diagnosis, or treatment for diabetes mellitus, hypertension, or coronary artery disease; and post-service private treatment records reflect that diabetes mellitus and hypertension were diagnosed in 2006, and coronary artery disease in 2008 (with myocardial infarctions in 2000 and 2008), each more than 30 years after separation from service.  Therefore, a VA examination is not warranted.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.




II.  Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Diabetes Mellitus, Hypertension, and Coronary Artery Disease

The Veteran asserts that while serving aboard the USS Caliente (AO-53), the ship anchored approximately one mile from the shore of Vietnam, he was transported by liberty boats to shore, staying in Vietnam for "no more th[a]n two days" sometime "around late 1966 or early 1967."  When asked to provide an estimate within a 60-day time frame of when he went ashore in Vietnam, he specified in October 2013 that he went ashore sometime in October or November 1966.

In addition, certain chronic diseases, including diabetes mellitus, hypertension, and cardiovascular-renal disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

Pertinent to the claimed Vietnam service, a veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including type II diabetes mellitus and ischemic heart disease, associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Id. at Note 2.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the evidence, service treatment records were silent for complaints, diagnosis, or treatment for diabetes, hypertension or high blood pressure, or heart or cardiovascular problems.  An April 1966 treatment record documents that the Veteran was stabbed in the chest; however, the injuries were described as superficial lacerations and a chest x-ray was reported as negative.  Blood pressure readings were reported as 120/74 on enlistment examination in August 1962 and as 118/78 on separation examination in April 1967.  Also on separation examination, no endocrine, blood pressure, or heart abnormalities were noted following clinical evaluation.  

Awards included the Vietnam Service Medal and Vietnam Campaign Medal, neither of which confirms foreign service in Vietnam.  His service personnel records document service aboard the USS Caliente from January 1965 to April 1967.

In a post-service VA treatment record dated in November 1970, his blood pressure was recorded as 140/90.  During a follow-up appointment two weeks later in November 1970, his blood pressure was 110/70.

During a VA feet examination in November 2004, his blood pressure was recorded as 167/88.

During a September 2006 VA primary care visit for follow-up after abnormal labs, the assessment was type II diabetes mellitus.  The Veteran reported being evaluated several times in the past for diabetes mellitus and even being started on a prescription, which caused severe hypoglycemia.  He was concerned it would occur again and was started on a diabetic diet instead.

Private treatment records from United Regional Health Care System reflect a reported family history of heart disease and diabetes.  An October 2006 consultant's report notes that the Veteran had previously been on insulin therapy, but was currently on dietary therapy for diabetes.  The impression included type II diabetes mellitus, hypertension, chest pain of undetermined etiology, and nicotine dependency.  Cardiology records dated in December 2008 document myocardial infarctions in 2000 and November 2008 with coronary artery bypass graft in November 2008, type II diabetes mellitus diagnosed in November 2008, and hypertension diagnosed in 2008.

During an April 2009 new patient visit with M. Parvari, M.D., the Veteran reported having type II diabetes mellitus since around 2007, hypertension since 2008, and coronary artery disease with coronary artery bypass graft in 2008.  He also disclosed a history of smoking since age 13 and a family history of heart disease and type II diabetes mellitus.

In October 2009, the RO requested dates of the Veteran's reported service in Vietnam from the National Personnel Records Center (NPRC).  In November 2009, NPRC responded that the record provided no conclusive proof of in-country service while serving aboard the USS Caliente.

In October 2009, the RO obtained a history of the USS Caliente from the Naval History and Heritage Command website (www.history.navy.mil/).  In August 1964, the ship "steamed towards Vietnamese waters...[,but] was plagued by erratic generator failures and spent the following three months under restricted availability at Subic Bay, Philippines before returning to Long Beach."  The following year, Caliente "arrived at Subic Bay on 24 June, 1965," making "making nine patrol cruises before the end of the year...to the warships on station off Vietnam," returning to Long Beach the following March.  The "oiler departed for yet another logistical support tour in July of 1966.  Caliente, besides servicing ships, also managed to conduct port visits to Hong Kong, Taiwan, and Sasebo," returning to Long Beach in March 1967.

In April 2014, the RO submitted an inquiry to the Joint Services Records Research Center (JSRRC) concerning the Veteran's report that he went ashore on liberty in Vietnam while serving on board the USS Caliente.

In May 2014, the Defense Personnel Records Information Retrieval System (DPRIS) indicated that a review of the USS Caliente history revealed that the ship departed for a Western Pacific (WESTPAC) deployment in July 1966.  During that deployment, the USS Caliente made ports of call to Hong Kong, Kaohsiung, Keelung, and Sasebo, returning to California in March 1967.  For the period of October 1 through November 30, 1966, deck logs for the USS Caliente revealed that on October 10, 1966 the ship got underway from Subic Bay, Republic of the Philippines enroute to the South China Sea, arriving on October 13, 1966.  The USS Caliente conducted operations off the coast of Vietnam from October 13-19, October 24-28, November 1-7 and November 28-30, 1966.  The deck logs did not show that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.

Having carefully considered the evidence of record, the Board finds that service connection is not warranted for type II diabetes mellitus, hypertension, or coronary artery disease.

Initially, the Board finds that the evidence of record establishes that the Veteran was not present in Vietnam.  Although the Veteran asserts that he briefly went ashore in Vietnam in October or November 1966, the Board finds more persuasive the DPRIS research findings, which reflect that a review of deck logs for the USS Caliente did not show that personnel stepped foot in Vietnam during that period, than the Veteran's remote assertions that he was present in Vietnam.  In summary, the Board concludes that the Veteran did not serve in the Republic of Vietnam during his military service and exposure to an herbicide agent is not presumed.  Accordingly, service connection for type II diabetes mellitus and coronary artery disease is not warranted on the basis of claimed exposure to herbicides.

Considering service connection for diabetes mellitus, hypertension, and coronary artery disease under the provisions pertaining to chronic diseases outlined at 38 C.F.R. § 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), the Board finds that the claims must be denied because these disabilities were first manifested and diagnosed more than 30 years after separation from service, and the medical evidence of record does not establish any continuity of diabetes mellitus, hypertension, or coronary artery disease symptomatology from separation from service until the 2006 or later diagnoses.  The Veteran himself does not contend that these claimed disabilities manifested to a compensable degree within one year of separation from service.

Finally, the Board has also considered the claims on a direct basis, but finds that service connection for diabetes mellitus, hypertension, and coronary artery disease is not warranted.  The Veteran's service treatment records do not reflect complaints, signs or symptoms, or diagnosis of diabetes mellitus, hypertension, or heart disease and the Veteran does not contend that these disabilities began during service or within one year of separation from service.  Instead, his diabetes mellitus, hypertension, and coronary artery disease disabilities were diagnosed in 2006 or later.

In conclusion, as the Veteran does not contend that his diabetes mellitus, hypertension, or coronary artery disease disabilities began in service or within one year of separation from service, and the medical evidence of record similarly does not support such a contention, and competent service treatment and personnel records received from NPRC do not support the assertion that the Veteran was present on the landmass or inland waterways of Vietnam, service connection for diabetes mellitus, hypertension, or coronary artery disease is not warranted on any basis.  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for diabetes mellitus, hypertension, and coronary artery disease.

Acquired Psychiatric Disorder

The Veteran's claim for service connection for PTSD was received in March 2010.  In explaining why he believed that he had PTSD as a result of military service, he described his perceptions that others "resented" him, that a particular First Class Petty Officer, [E.], "was always trying to prove that [he] was incompetent to hold" his rank of Second Class Petty Officer by "setting [him] up."  He also indicated that he reported someone for sleeping on watch, but was later accused of filing a false report and required to "scrape and paint a water tank for punishment."  He claimed that he experienced anxiety going down to the bottom of the ship to paint the tank and had nightmares of drowning or suffocating in that water tank, adding that the nightmares occurred when using his "breathing machine" [his CPAP prescribed for obstructive sleep apnea].  He disclosed that he fell asleep on the tank at one point and was further disciplined as a result.  He believed that Petty Officer E. had "totally destroyed" him and he could "not take this torture, emotional distress and psychological suffering."  He also alluded to racial discrimination and reported being beaten by shipmates after he followed the orders of an African American Third Class Officer.  See Statement in Support of Claim, received Mar. 22, 2010.

He went on over the course of numerous single-spaced, typed pages, describing post-service interpersonal interactions and workplace situations and his belief that others, including coworkers, had conspired against him and accused him of being incompetent.  He detailed numerous incidents over the course of his post-service career in which he felt that others had wronged him or treated him unfairly.  He characterized his experiences as "reliving my life in the USS Caliente."  He elaborated in further detail how he had come to feel nervous and anxious, believing that he was an "inferior person" and incompetent, adding that he has nightmares of coworkers telling him he is "no good at [his] job."  Id.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  However, if the claimed stressor is not combat-related (as in this case), and PTSD has not been diagnosed in service, the veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994). 

The Veteran's claim that he has PTSD related to in-service mistreatment falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  See generally AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed.Cir.2013) (holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur as such complaints are not expected to be recorded in the normal course of events).

Where a PTSD claim is based on an in-service personal assault (as in this case), evidence from sources other than the veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following a claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).

In this case, the RO requested such evidence from the Veteran in a January 2011 letter, and he responded in March 2011.  Most of the behavior changes he identified appear to be related to his post-service work experiences.  

Also pertinent to the claim for an acquired psychiatric disorder, a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In an August 1962 enlistment medical history report, the Veteran denied currently or ever having frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  He did endorse a history of frequent trouble sleeping.  In reporting family history, he disclosed that his father had died at age 27 due to being shot in the chest.  A physician's summary elaborated that the Veteran had trouble going to sleep because he thinks of things at night.  The Veteran was 17 years old when he entered military service.  On entrance examination, clinical evaluation of psychiatric function was reported as normal.

Service treatment records document the Veteran's involvement in several fights, resulting in injuries to his right hand, foot, face, and chest (superficial lacerations).  See treatment notes dated Nov. 1962, Apr. 1966, and June 1966.  They also document several psychiatric evaluations.  

An April 1965 neuropsychiatric consultation request detailed that the Veteran had difficulty getting along with others.  He admitted being involved in two fights in the last several weeks.  He disclosed that at present he was on report for incompetence.  He reported feeling "picked on" by his superiors and believed he may benefit from a psychiatric consultation.  

During an evaluation the same day, the Veteran described being in several fights and feeling "put upon by some of [the] men he works with."  He reported feeling depressed and recently becoming fed up with sending all his money back home, so he stopped, but felt guilty about it.  He indicated that when he was seven years old, his father was killed, but he had left the Veteran's mother before he was born.  The Veteran had a step-father at six years old and was afraid of him.  He related that the step-father had kicked him out before joining the Navy because the thought the Veteran had stolen something.  The Veteran also disclosed that he felt ridiculed as a child for being Mexican and had trouble with teachers for going to sleep in class.  The impression was "immature personality manifested by sensitive pride, depression, etc."  The examiner recommended reevaluating the Veteran if his "performance is unsuitable [with] fabulation of unsuitable behavior."  The examiner further remarked that the Veteran had "guilt about withholding from family, so [he] provokes trouble to punish [him]self."  He added that the Veteran had a "deep sense of neediness, which is repressed out of shame."

In August 1966, the Veteran requested to speak with a psychiatrist while at the U.S. Naval Station Dispensary in Subic Bay, Philippines.  During the psychiatric evaluation, he reported feeling depressed because of guilt feelings with regard to his family relationships.  He indicated that at age 13 he learned that the person he had always accepted as his father was his step-father and that he had never known his biological father.  He stated that this revelation affected his relationships with his siblings and parents, causing him to be alienated from them.  At age 15 he was asked to leave the family by his step-father, adding that "everything that ha[d] gone wrong with him since, he ha[d] accepted as 'punishment' for his past bad behavior."  The impression was depressive reaction, mild, chronic.

Finally, a follow-up psychiatric consultation was requested in December 1966 as to the advisability for retention in the Naval Service, detailing that the Veteran had had considerable difficulty, especially in his work and work-relationships.  A Captain's Mast was pending for dereliction of duty and the Veteran believed he was constantly being "picked on," that things had reached the point where he could do no right, and that a transfer to another ship was necessary to prove that he was capable.  

During the evaluation, he reported that he had resolved his family problems and was now corresponding with his family.  He indicated that his present problem related to his poor relationship with E., whom he felt cut him down unfairly, would not allow him to do the responsibilities for which he was qualified, and for exaggerating his minor faults to big ones.  He stated that he was able to get along with most of his peers; however, he reported putting some people on report two months earlier for sleeping on duty, but making out the chart incorrectly, resulting in his belief that others thought he was a trouble-maker.  He disclosed that he was presently facing a [non-judicial punishment] for "dereliction of duty" of which he admitted his guilt, but added that it was not premeditated.  The examiner remarked that the Veteran was "very disturbed about [E.], saying that he 'tightens up' and gets scared every time he confronts him."  

Following a psychiatric examination, which "demonstrate[d] no evidence of psychosis," the impression was "adult situational maladjustment with anxiety."  Meprobamate was prescribed and the examiner advised that the Veteran must be removed from the supervision of E., explaining that if the Veteran remained in his present division, he would "soon feel sufficiently pushed to get himself into serious trouble."    

On discharge examination in April 1967, no psychiatric abnormalities were noted following clinical evaluation.

Records of the Veteran's Navy enlistment reflect some educational and legal difficulty as a juvenile (and that his mother consented to his enlistment for the duration of his age of minority).  In a May 1962 application for enlistment, he disclosed being charged with fighting approximately one month earlier and being held in jail for two days before charges were dismissed.  An Enlisted Classification Record indicates that he attended 10 years of school intermittently until May 1962, but did not graduate.

Service personnel records similarly document the Veteran's difficulty getting along with others and adjusting to military service.  He received non-judicial punishments for being derelict in the performance of his duties in April 1965 and January 1967.  In May 1965, his performance was described as "generally lax in his military behavior and appearance."  A November 1965 performance evaluation report advised that the Veteran "should learn not to be a constant griper," noting that he "tries to turn in a good performance and occasionally he succeeds.  Yet, at times he feels he is being picked upon by his superior petty officers, and as a result, lapses into periods of non-performance."  In a December 1966 performance evaluation for the period from May to November 1966, the Veteran was described as "inadequate as a petty officer," "unable to perform minor repair satisfactorily," "unreliable, "having difficulty speaking and understanding English, "sloppy in uniform" and "always being brought back to the ship out of uniform, dirty and fighting."  He was not recommended for reenlistment.  The evaluator elaborated that the Veteran flaunted orders, claimed racial prejudice, had no initiative to learn, created "hate and discontent in the division," and "no one like[d] to work for or with him."  

Post-service VA PTSD screens were negative in December 2005, April 2007, April 2008, and November 2009.  In December 2005, the Veteran reported having a problem with depression and irritability and taking Wellbutrin.  The assessment was depression.  During a January 2006 VA psychiatry visit, the Veteran reported a 12-year history of depression [since 1994].  The impression was probable dysthymic disorder.  A March 2006 VA social work note reflects the Veteran's report that he was stationed off Vietnam, but saw no combat.  During a June 2009 therapy session with his VA psychologist, he "expressed negative satisfaction with his station in life," speaking "at length about his perceived shortcomings."  He reportedly saw his achievement to a GS11 status as a shortfall.  The assessment was that the Veteran's anxiety and depression remained of primary concern.  The psychologist remarked that the Veteran "focuses on negatives to the point of even turning positives into negatives with cognitive distortions."   

Subsequent VA records reflect ongoing participation in individual therapy sessions wherein the Veteran continued to focus on his "negative self-image" and how this drives his depression, (Jan. 19, 2010 psychology note); behaviors that occurred when he was a child, feeling badly, and viewing his life in a negative light; and therapy goals of challenging the beliefs and expectations that contribute to his anxiety and depression (Sept. 2009 psychology note) and restructuring his beliefs concerning his accomplishments (Jan. 19, 2010 psychology note).  Reported objective findings consistently included "no disruption in thought process or content [] detected."  

The Veteran was afforded a VA PTSD examination in July 2012.  He disclosed being raised in an abusive home.  He explained that he had reportedly told on a Petty Officer for falling asleep "on watch," but he dropped the charge because he was threatened by the lieutenant for falsifying records.  He withdrew the complaint, but was given the punishment of cleaning the water tank on the ship.  He stated that he was worried someone would close the top or water would come in while he was cleaning it.  He added that he also fell asleep while he was regulating a fuel tank and was given a Captain's Mast.  He reported feeling hopeless and depressed about his situation and going to a psychiatrist, who ordered him to be transferred.  

He related that he was hospitalized at Wichita State Hospital for depression just after service because he "did not know what day it was," but "snapped out of it" once he settled in because he did not want to be in the hospital.  He reported having had psychotic symptoms with his depression since 1995.  Prior to being treated with antipsychotics, he used to see "midgets" hanging on his leg and [hear] the radio when it was not on.  He denied visual hallucinations, but reported still hearing the radio a lot of the time.  He also reported being admitted in 1987 and 1995 for psychosis and depression.  He indicated that he worked as an accounting tech and budget or systems analyst after service and retired early as a GS11 due to a reduction in force.  He stated that he "felt like [he] was being 'black balled'" most of his career.  Regarding the claimed PTSD, he identified only the experience of cleaning out a water tank on the ship as a military stressor.

Following a review of the claims file and examination, the examining psychologist indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Instead, the diagnosis was major depression, severe with psychotic features.  Regarding PTSD, the examination report detailed that the claimed stressor was inadequate to support a diagnosis of PTSD and that other criteria such as persistently reexperiencing the event, avoiding stimuli associated with the claimed trauma, or persistent symptoms of increased arousal were not met.  Regarding major depression with psychotic features, the examining psychologist opined that it was less likely than not related to the mental health treatment in service.  In support of her conclusion, the examiner explained that the Veteran's report in service that he was distressed about being in trouble and feeling punished for telling the truth and being accused of lying was not sufficient to cause someone to have developed a mental disorder.  The examiner emphasized that after service, the Veteran reportedly was hospitalized, then "snapped out of it" and reportedly had no mental health problems until 1987.  He was able to hold jobs and was successful until his retirement.
	
In his September 2014 substantive appeal, the Veteran again asserted that he had PTSD as a result of being in a confined space while cleaning water tanks.  He also stated that treatment records from the Naval Station at Subic Bay, Philippines "confirm treatment for this condition."

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences such as nervousness or anxiety.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding a psychiatric disability as such matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Young v. McDonald, 766 F.3d 1348, 1353 (2014) ("PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify.").  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on this point.

In this case, the Board finds that service connection for PTSD is not warranted because there is no evidence of a current PTSD disability.  The Board acknowledges that the Veteran's difficulty with Petty Officer E. and getting along with others, generally, including on the basis of shortcomings in performing his military duties and getting in numerous physical fights, is documented in his service treatment records.  However, competent, contemporaneous service medical evidence reflects that these events did not result in a PTSD disability.  Similarly, contrary to his assertion that he was diagnosed with PTSD in Subic Bay, the records show he was diagnosed with a depressive reaction.  

Moreover, post-service medical evidence of record does not reflect diagnosis of PTSD or complaints of the claimed military stressors among VA psychiatry, psychology, or other medical records.  Rather, specific events from military service appear to be clinically insignificant because instead of discussing how any particular military event, including reportedly being beaten by shipmates and experiencing anxiety while having to clean the ship's water tanks, post-service treatment records detail his ongoing perceptions of inadequacy and negative self-image regarding his behavior as a child to his accomplishments in his post-service career. 

Finally, the Board finds persuasive the July 2012 VA examiner's conclusion that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Here, the examiner reached her conclusion based a review of the claims file and examination of the Veteran.  The examiner's conclusion that the claimed stressor was insufficient to support a diagnosis of PTSD appears to be consistent with the remaining record and the report details the ways in which the Veteran also did not meet the other criteria necessary for a diagnosis of PTSD.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a PTSD disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the currently diagnosed major depression with psychotic features, the Board again finds the opinion of the July 2012 VA examination to be probative and persuasive evidence against the claim for service connection because it was based on a review of the claims file, examination of the Veteran, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Here, the examiner acknowledged the Veteran's psychiatric evaluation during military service, including his report of feeling hopeless and depressed about his situation that included telling on a petty officer and then being punished and having to clean the water tank after falling asleep himself.  However, the examiner explained that the current depression was not related to the mental health treatment in service both because the subjective distress about being in trouble and feeling punished during service was not sufficient to cause a person to have developed a mental disorder, and because the Veteran denied mental health problems after his initial hospitalization after service until 1987, thereby negating any continuity of depression symptomatology for a period of approximately 20 years after separation from service.  In fact, in January 2006, he reported a 12-year history of depression since 1994 during a VA psychiatry visit.

As a final consideration, the Board notes that service treatment records document a diagnosed personality disorder, specifically, "immature personality manifested by sensitive pride and depression" in April 1965 and "adult situational maladjustment with anxiety" in December 1966.  A personality disorder is defined as 

a category of mental disorders characterized by enduring, inflexible, and maladaptive personality traits that deviate markedly from cultural expectations, are self-perpetuating, pervade a broad range of situations, and either generate subjective distress or result in significant impairment in social, occupational, or other functioning.  Onset is by adolescence or early adulthood.

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 558 (31st ed. 2007).

The Board observes that neither his post-service treatment records, nor the July 2012 VA examination report listed any Axis II disorders, such as a personality disorder.  However, the themes of feeling "picked on" and perceiving himself to be incompetent during and after military service appear to be consistent with his documented and reported experiences prior to service.  For example, he expressed feeling "ridiculed" as a child; feeling alienated from his family since age 13; being "kicked out" of the home at age 15 after being accused of stealing by his step-father, of whom he was afraid; getting into fights; and believing everything that went wrong since age 15 was "punishment" for past bad behavior.  

In summary, while neither the Veteran nor the Board is competent to diagnose a personality disorder, a history of perceived ridicule and perceived incompetence resulting in subjective distress and impairment in social, educational, and occupational functioning appears to have consistently pervaded the Veteran's life experiences before, during, and after service.  Nevertheless, the Board reiterates that personality disorders are not diseases for VA purposes.  38 C.F.R. § 3.303(c).

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, on any basis. 


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


